Name: 2006/230/EC: Council Decision of 18 July 2005 on the conclusion of an Agreement between the European Community and the Government of Canada on the processing of API/PNR data
 Type: Decision
 Subject Matter: information technology and data processing;  social affairs;  transport policy;  European construction;  America;  rights and freedoms;  international affairs
 Date Published: 2006-03-21; 2006-09-29

 21.3.2006 EN Official Journal of the European Union L 82/14 COUNCIL DECISION of 18 July 2005 on the conclusion of an Agreement between the European Community and the Government of Canada on the processing of API/PNR data (2006/230/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 7 March 2005 the Council authorised the Commission to negotiate on behalf of the Community an Agreement with Canada on the processing and transfer of Advance Passenger Information (API) and Passenger Name Record (PNR) data by air carriers to the Canada Border Services Agency (CBSA). (2) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of Canada on the processing of API/PNR data is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the European Community in order to bind the Community (2). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 July 2005. For the Council The President J. STRAW (1) Not yet published in the Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.